DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Petition to Make Special, filed September 13, 2021, was granted on October 26, 2021.  Therefore, this application will be accorded special status.
Applicants’ reply to the June 1, 2022 Office Action and the Declaration under 37 C.R, filed November 18, 2022 and November 28, 2022, respectively, are acknowledged.  Applicants amend claims 1 and 7.  Claims 1-14 are pending in this application, and are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed June 1, 2022.  Therefore, this action is not final.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment correcting the size of the ASCII text file.  In this instance, the specification lists the size of the ASCII text file as 23,350 bytes, whereas the ASCII text file itself lists the size as 23,361 bytes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (41 Molecular Biology Reports 5819-5827 (2014)).  
	Qu discloses that zinc finger nucleases target to the LTR U3 regions are highly conserved, and that targeting these regions in an integrated provirus can provide for elimination of the HIV provirus from a cell (abstract, pages 5825-5826, and Figure 1).  Qu discloses that the zinc finger nuclease cuts the integrated proviral DNA at two location, thus excising the proviral sequence from the cell (pages 5822-5823).
	Qu fails to explicitly disclose or suggest that the first and second target sequences are different.
	However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target two different sequences in order to excise the viral sequence from a cell because, as disclosed by Qu, zinc finger nucleases can be designed to target any desired sequence.  As such, absent any evidence to the contrary, and because the skill in the molecular biology art is high, one of ordinary skill in the art would have the tools to design the zinc finger nucleases to target different sequences in order to excise the viral sequence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,925,248.  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘248 patent and the instant application claim a method of excising an viral sequence, integrated in a host genome, with the ‘248 patent specifying that the viral sequence is an HIV sequence. The ‘248 patent claims that two different guide RNAs target different target sequences.   Therefore, the claims are not patentably distinct.

Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,981,020.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘020 patent claims a composition targeting two different target sequences for excising a viral sequence from a cell and the instant application claims are directed to method for excising a viral sequence from a cell, with the ‘020 patent specifying that the viral sequence is an HIV sequence.  It would be obvious to one of ordinary skill in the art at the time the invention was made that the composition of U.S. Patent No. 9,981,020 in the method of the instant application because the composition will result in the recited excision of the viral sequence from the cell.   The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,273,209.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘209 patent and the instant application claims a method of excising a viral sequence from a cell, with the ‘209 patent specifying that the viral sequence is an HIV sequence.  The ‘209 patent claims that the method includes contacting a cell with nucleic acids encoding a Cas9 endonuclease, a first guide RNA complementary to a target sequence in an LTR, and a second guide RNA complementary to a target sequence in the GagD region of HIV, which encompasses the use of two different guide RNAs.  Therefore, the instant claims are not patentably distinct.

 	Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,285,193.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’193 patent and the instant application claim methods of excising viral sequence from a cell, with the ‘193 patent specifying that the viral sequence is an HIV sequence.  The ‘193 patent further claims that the guide RNAs target two different target sequences.  Therefore, the claims are not patentably distinct.

Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,291,710.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘710 patent claims a composition which can be used for deletion of an HIV sequence from a cell and the instant application claims a method for excising a viral sequence from a cell.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the CRISPR compositions of the ‘710 patent could be used in the instantly claimed methods and would delete/excise the retroviral sequence from the genome of the cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct.

	Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, and 15-18 of U.S. Patent No. 11,298,411.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’411 patent and the instant application claim methods of excising viral sequence from a cell, with the ‘411 patent specifying that the viral sequence is a retroviral sequence.  The ‘193 patent further claims that the guide RNAs target two different target sequences.  Therefore, the claims are not patentably distinct.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,491,207.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘207 patent claims a method for inactivating John Cunningham Virus (JCV) and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘207 patent does not explicitly claim that the JCV is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘207 patent would provide for excision of the viral sequence from the genome, which would be useful for eradicating JCV.  Therefore, the claims are not patentably distinct.

 	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40 and 47-48 of copending Application No. 15/998,558 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘558 application and the instant application claim methods of excising viral sequence from a cell, with the ‘558 application specifying that the viral sequence is a retroviral sequence.  The ‘558 application further claims that the guide RNAs target two different target sequences.  The ‘558 application further claims that at least one of the target sequences is in the GagD region of the HIV sequence.  Therefore, the claims are not patentably distinct.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33 of copending Application No. 16/486,799 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ’799 application claims a method of inactivating an integrated retrovirus in a cell, and the instant application claims a method of excising a viral sequence from a cell.  The ‘799 application claims  the use of guide RNAs that are different in order to target two different sequences. While the ‘799 application does not explicitly claim that the retrovirus is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘098 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating the retrovirus.  Therefore, the claims are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/605,922 (reference application).  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ’922 application and the instant application each claim method of eradicating a viral sequence from a cell or subject, with the ‘922 application specifying that the viral sequence is an HIV sequence.  While the ‘922 application does not explicitly claim excision of the viral sequence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excision of the viral sequence would eradicate the virus from a cell.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target two different sequences in order to excise the viral sequence from a cell, which will treat a virus infection a subject by eliminating the virus, because nucleases can be designed to target any desired sequence.  As such, and because the skill in the molecular biology art is high, one of ordinary skill in the art would have the tools to design the nucleases to target different sequences in order to excise the viral sequence.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-60 of copending Application No. 16/926,427 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’427 application claims an expression vector composition that is able to inactivate/excise a retroviral DNA using CRISPR-Cas systems having two different guide RNAs.  The ‘427 application claims a vector comprising a nucleic acid sequence encoding a Cas endonuclease, a first guide RNA complementary to a target sequence in a long terminal repeat (LTR) of HIV, and a second guide RNA complementary to a target sequence in the GagD region of HIV.  
While the ‘427 application does not claim that the HIV sequence is integrated into a mammalian cell genome, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target an HIV genome in a mammalian cell in order to eradicate, by excision, the virus and potentially treat a subject having HIV.  Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal and/or different sequences for the guide RNAs where excision of the HIV sequences is carried out completely in order to eradicate the virus from the cell.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of copending Application No. 17/068,999 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’999 application and the instant application claim a method for excising part or all of a viral sequence from the cell, where the instant application required excision of a viral sequence, where each method claims that the target sequences are in the LTR regions of the viral sequence.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the methods of the ‘999 application and the instant application would result in the deletion/excision of the retroviral sequence from the genome of the cell.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target two different sequences in order to excise the viral sequence from a cell, which will treat a virus infection a subject by eliminating the virus, because nucleases can be designed to target any desired sequence.  As such, and because the skill in the molecular biology art is high, one of ordinary skill in the art would have the tools to design the nucleases to target different sequences in order to excise the viral sequence.  Therefore, the claims are not patentably distinct.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/329,137 (reference application).  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both the ’137 application and the instant application a method for excising part or all of a viral sequence from the cell.   Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the methods of the ‘137 application and the instant application would result in the deletion/excision of the retroviral sequence from the genome of the cell.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target two different sequences in order to excise the viral sequence from a cell, which will treat a virus infection a subject by eliminating the virus, because nucleases can be designed to target any desired sequence.  As such, and because the skill in the molecular biology art is high, one of ordinary skill in the art would have the tools to design the nucleases to target different sequences in order to excise the viral sequence.  Therefore, the claims are not patentably distinct.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-44 of copending Application No. 17/727,438 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘438 application claims a method for inactivating John Cunningham Virus (JCV) and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘438 application does not explicitly claim that the JCV is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘438 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating JCV.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-105 of copending Application No. 17/776,120 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘120 application claims a method for inactivating John Cunningham Virus (JCV) and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘120 application does not explicitly claim that the JCV is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘120 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating JCV.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, and 19-21 of copending Application No. 17/821,092 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘092 application claims a method for inactivating Merkel cell polyomavirus (MCV) and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘092 application does not explicitly claim that the MCV is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘092 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating MCV.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 17-20 of copending Application No. 17/822,503 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘503 application claims a method for inactivating HTLV-1 or HTLV-2 and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘503 application does not explicitly claim that the HTLV-1 or HTLV-2  is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘503 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating HTLV-1 or HTLV-2.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/832,457 (reference application).  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ’457 application and the instant application each claim method of eradicating a viral sequence from a cell or subject, with the ‘457 application specifying that the viral sequence is an HIV sequence.  While the ‘457 application does not explicitly claim excision of the viral sequence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excision of the viral sequence would eradicate the virus from a cell.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target two different sequences in order to excise the viral sequence from a cell, which will treat a virus infection a subject by eliminating the virus, because nucleases can be designed to target any desired sequence.  As such, and because the skill in the molecular biology art is high, one of ordinary skill in the art would have the tools to design the nucleases to target different sequences in order to excise the viral sequence.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27 of copending Application No. 17/837,352 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘352 application claims a method for eradicating or inhibiting replication of Varicella zoster virus (VZV) and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘352 application does not explicitly claim that the VZV is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘352 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating VZV.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/866,261 (reference application).  
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ’261 application and the instant application each claim method of eradicating a viral sequence from a cell or subject, with the ‘261 application specifying that the viral sequence is an HIV sequence.  While the ‘261 application does not explicitly claim excision of the viral sequence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that excision of the viral sequence would eradicate the virus from a cell.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to target two different sequences in order to excise the viral sequence from a cell, which will treat a virus infection a subject by eliminating the virus, because nucleases can be designed to target any desired sequence.  As such, and because the skill in the molecular biology art is high, one of ordinary skill in the art would have the tools to design the nucleases to target different sequences in order to excise the viral sequence.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of copending Application No. 17/931,018 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘018 application claims a method for eradicating or inhibiting replication of hepadnavirus and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘018 application does not explicitly claim that the hepadnavirus is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘018 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating the hepadnavirus.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/932,528 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘528 application claims a method for inactivating John Cunningham Virus (JCV) and the instant application claims a method of excising a viral sequence from a cell, each using a guide RNA to target different viral sequences. While the ‘528 application does not explicitly claim that the JCV is excised, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the composition of the ‘528 application would provide for excision of the viral sequence from the genome, which would be useful for eradicating JCV.  Therefore, the claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the rejection under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Howell, Applicants’ arguments and Declaration under 37 C.F.R. 1.132 have been fully considered and are deemed to be persuasive.  Therefore, this rejection is withdrawn.  

 	Regarding the rejection under 35 U.S.C. § 103 over Qu, Applicants’ arguments have been fully considered and are not deemed to be persuasive.  
	Applicants assert that Qu fails to disclose or suggest two different target sequences, which results in excision of the viral sequence.  
	However, as discussed above, the design of nucleases and/or guide polynucleotides, is well known.  Thus, as long as the viral sequences are known or discoverable via sequencing, for example, one of ordinary skill in the art would be able to design sequences that will cleave the target viral sequences at any desired locus, leading to excision of the viral sequences, as required by the claims.  The skill in molecular biology is high, and therefore, one would be able to design nucleases and guide sequences to excise the viral sequence from a cell.  And using two different guides that direct the nuclease to two different locations in the viral sequence provides for excision of the viral sequence.  In addition, Applicants have not presented any secondary conditions, such as unexpected results, that would lead one of ordinary skill in the art away from the claimed invention.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
	For all these reasons, and those listed above, Qu is deemed to render the instant invention obvious.

	
	Regarding the non-statutory double patenting rejections, Applicants note that U.S. Patent Application Nos. 16/099,098; 16/308,348; and 17/068,999 have been abandoned.  Therefore, the non-statutory double patenting rejections based upon these applications are withdrawn.
	The non-statutory double patenting rejection over U.S. Patent Application No. 16/397,823 is now a non-provisional rejection due to the issuance of the ‘823 application as U.S. Patent No. 11,491,207.   The non-statutory double patenting rejection over U.S. Patent Application No. 16/874,295 is now a non-provisional rejection due to the issuance of the ‘295 application as U.S. Patent No. 11,291,710.  The non-statutory double patenting rejection over U.S. Patent Application No. 16/875,271 is now a non-provisional rejection due to the issuance of the ‘271 application as U.S. Patent No. 11,273,209.
	Regarding the remaining non-statutory double patenting rejections, Applicants again assert that the listed patents and applications are not directed to targeting and cutting two target sequences that are different.  This assertion is not deemed to be persuasive.
	It is noted that either the patents and applications asserted in the rejections above do disclose targeting and cutting two different target sequences.  Alternatively, those applications that do not explicitly disclose two different target sequences, render the instant claims because one of ordinary skill in the molecular biology art before the effective filing date of the claimed invention would have the knowledge and skill to design nucleases or guide nucleic acids to target any desired sequences useful for excising a viral sequence from a cell.  And, as discussed above, the design of nucleases and/or guide polynucleotides, is well known.  Thus, as long as the viral sequences are known or discoverable via sequencing, for example, one of ordinary skill in the art would be able to design sequences that will cleave the target viral sequences at any desired locus, leading to excision of the viral sequences, as required by the claims.  The skill in molecular biology is high, and therefore, one would be able to design nucleases and guide sequences to excise the viral sequence from a cell.  And using two different guides that direct the nuclease to two different locations in the viral sequence provides for excision of the viral sequence.  In addition, Applicants have not presented any evidence that would lead one of ordinary skill in the art away from the claimed invention.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Therefore, the rejections are maintained, as set forth above.  In addition, new non-statutory double patenting rejections over U.S. Patent Application Nos. 17/727,438; 17/776,120; 17/821,092; 17/822,503; 17/832,457; 17/837,352; 17/866,261; 17/931,018; and 17/932,528 are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636